Citation Nr: 1126187	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  06-39 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to August 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating determination by the above-referenced Department of Veterans Affairs (VA) Regional Office (RO).  This case was Remanded by the Board in October 2010 for additional development and readjudication.  


FINDING OF FACT

Hepatitis C was not shown to be present in service or until many years after service, and has not been shown by competent and credible evidence to be otherwise etiologically related to such active duty.  


CONCLUSION OF LAW

The Veteran's hepatitis C was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.301, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a pre-decisional letter dated in August 2005, the RO informed the Veteran of its duty to assist him in substantiating his hepatitis C claim under the VCAA, and the effect of this duty upon his claim.  Letters dated in March 2006 and December 2006 informed him of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  The timing defect of the later correspondence was cured by the RO's subsequent readjudication of the Veteran's claim and issuance of a supplemental statement of the case in May 2011.  Thus, the Board concludes that all required notice has been given to the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  
VA has also satisfied its duty to assist the Veteran in the development of his claim.  All relevant in-service and post-service treatment reports adequately referenced by the Veteran are of record, and the Veteran was afforded a VA examination in November 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the VA examination is more than adequate, as it reflects a full review of all medical evidence of record, is supported by sufficient detail, and refers to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  

Accordingly, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Medically recognized risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine abuse, high-risk sexual activity, accidental exposure while a health care worker, and various percutaneous exposures such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes, or razor blades.  See Veterans Benefits Administration (VBA), Director Bulletin, 211B (98-110) (Nov. 30, 1998).

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified several "key points" that include the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was that, while population studies suggest hepatitis C can be sexually transmitted, the chance for such transmission is well below comparable rates for HIV/AIDS or hepatitis B infection.  Moreover, the source of infection is unknown in about 10 percent of acute hepatitis C cases and in 30 percent of chronic hepatitis C cases.  These infections may come from blood-contaminated cuts or wounds, contaminated medical equipment, or multi-dose vials of medications.  It was concluded that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use. 

In the present appeal, the Veteran asserts that his hepatitis C resulted from exposure to blood and bodily fluids from a wounded soldier during his military service.

Service personnel records note that the Veteran served as a parachute rigger.  So, while the foregoing risk factor reported by him is not entirely implausible given the duty requirements, the situation that he describes is not documented in service treatment records (STRs).  These records, however, do show that the Veteran was treated for gonorrhea on two occasions, once in July 1968 and the second time in February 1969.  There is no indication of other risk factors before or during service (including no tattoos or piercings, no surgery or blood transfusions, and no intravenous drug use).  These records are also entirely negative for symptoms suggestive of hepatitis C.  However, as hepatitis C is a viral disease that may be asymptomatic at the time of infection, service connection may still be warranted if all the evidence establishes that the disease was incurred in or related to service.

Post-service records show that the Veteran has had a diagnosis of hepatitis C since at least 2005.  At that time he reported a history of heavy IV drug use (heroin) from 1968 to 1974 and cocaine use until the late 1970s, both recognized risk factors for hepatitis C.  He also had history of a blood transfusion, yet another recognized risk factor.  

On VA examination in September 2007, the Veteran's risk factors for hepatitis were assessed.  Along with his history of post-service IV drug and intranasal cocaine use, the Veteran reported a history of treatment for gonorrhea as a result of risky sexual behavior during service and being splattered with blood from a wounded soldier.  There was no history of organ transplants, tattoos, or piercings.  The examiner also noted that the Veteran was diagnosed with hepatitis C in 2005 and was currently asymptomatic.  The examiner opined that the Veteran could have acquired hepatitis C infection through risky sexual behavior or blood splatter from another soldier on his face, mouth and eyes.  On the other hand, the Veteran could also have acquired it through the use of intranasal cocaine or intravenous drugs after service discharge.  The examiner indicated that he could not resolve this issue without resorting to speculation.  

Unfortunately, this medical opinion is considerably weakened by the fact that it does little more than indicate the possibility that the Veteran's hepatitis C is related to service and thus is entitled to minimal probative value.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (by using the term "could," without supporting clinical data or other rationale, doctor's opinion simply was too speculative to provide the degree of certainty required for medical opinion).  See Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from a disability was deemed speculative).  Such speculation is not legally sufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); and 38 C.F.R. § 3.102 (reasonable doubt does not include resort to speculation or remote possibility).  Therefore, while not discounted entirely, the opinion is entitled to less weight.  

The Veteran underwent additional VA examination in November 2010.  The examiner reviewed the claims file in its entirety, and provided a detailed history of the Veteran's multiple risk factors, including multiple sexual partners during and after the service and post-service IV drug and intranasal cocaine use.  The Veteran's history was also significant for several post-service surgeries, including gastric surgery in the late 1980s that required a blood transfusion.  The Veteran reported that while in service he was exposed to blood in one incident when he had blood splashed in his face from a wounded soldier.  The examiner concluded that it was less likely as not (less than 50/50 probability) that hepatitis C was caused by or a result of the Veteran's military service.  She explained that the Veteran had multiple exposures to various risk factors after service, but only one instance of blood splatter on his face during service.  Because the preponderance of causative factors took place after military service, it is less likely as not that the hepatitis C was caused by the single blood exposure incident in the service.  

Despite the Veteran's strong feeling that the most likely source for his infection was the exposure to blood from a wounded soldier during service, there is simply no evidence in his STRs that support this contention.  Moreover, the 2010 VA examiner dismissed this lone incident with sound explanation for the opinion.  The Veteran has not provided a medical opinion to the contrary.

The Board has also considered the in-service evidence of another risk factor, specifically, high-risk (unprotected) sexual activity, as the Veteran is shown to have been treated for sexually transmitted diseases during service.  However, even accepting this risk factor, the preponderance of the evidence is still against the claim.  Here the Veteran has reported a multitude of risk factors which are nonservice-related.  Therefore, the in-service high risk sexual behavior is outweighed by the multiple risk factors independent of and outside service, such as the blood transfusion, extensive IV drug use, and continued high risk sexual behavior.

Within the context of the service records and other evidence presented, the Board finds that the Veteran's hepatitis C has not been dissociated from his multiple post-service risk factors and has not otherwise been attributed to be at least as likely due to in-service activity or other credible or verified in-service exposure.  

Finally, the Board is certainly aware of the fact that it may, and often does, take many years from the time of initial infection until the time that symptoms may be sufficient to cause an individual to seek diagnostic testing.  However, the fact remains that the Veteran first tested positive for hepatitis C infection some 36 years after he was separated from service.  This lengthy period between service and the initial confirmation of the disability provides highly probative evidence against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim); Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact.  

In reaching the above conclusion, the Board has not overlooked the Veteran's contentions, his complaints to healthcare providers, or his hearing testimony.  As to his assertions that hepatitis C is related to service, the Board acknowledges that he is competent to give evidence about what he sees and feels; for example, he is competent to report exposure to blood/bodily fluids.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Board is also aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, at 310.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding a relationship between his hepatitis C and service are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  

Therefore, the Veteran's opinion, to the extent it is to be accorded some probative value, is far outweighed by the absence of objective findings of hepatitis in the STRs, the multiple post-service risk factors, and by the 2010 VA examiner who discussed the significance of those post-service risk factors.  See Jandreau supra & Buchanan supra.  Accordingly, the preponderance of the evidence is against these service connection claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for hepatitis C is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


